DETAILED ACTION
This communication is in response to the application filed 12/7/21 in which claims 1-11 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of creating an index and using that index to retrieve data without significantly more, Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1327 (Fed. Cir. 2017), and displaying certain results of analyzing information, Electric Power Group, LLC v. Alstom 830 F.3d 1350, 1353-54 (Fed. Cir. 2016).  Independent claims 1 and 11 recite displaying the certain form information acquired based on an embedded code; dependent claim 2 recites acquiring the form information that corresponds to the embedded code; dependent claim 3 recites generating the embedded code based on the form information such that the code identifies the form information; dependent claim 4 recites displaying an image of the form and the embedded code; dependent claim 5 recites displaying the form information using form recognition when the form information cannot be identified using the embedded code; dependent claim 6 recites displaying the results of the form recognition with a different appearance than based on the embedded code; dependent claim 7 recites displaying the form information such that it cannot be edited; dependent claim 8 recites a terminal device to display the acquired form information. As the claims variously recite steps to either create an embedded code as an index to store and retrieve form information, or process form information for storage or retrieval, claims 1-8 are directed to the above identified abstract ideas. Similarly, independent claim 9 recites a combination of various steps in claims 1-8 including steps to display form information input by a user, store the information in memory, retrieve the stored form information based on an embedded code, output the form information, and display the form information. Dependent claim 10 merely recites one or more computers to perform the steps of claim 9.
This judicial exception is not integrated into a practical application because the claims only recite generic computer components (circuitry, display, memory, terminal device, server, first and second terminal devices, etc.) recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using circuitry, displays, servers, etc. to perform the processing and indexing of the form information amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, claims 1-11 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-4, 7-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumade (JP 2006281701 A; published Oct. 19, 2006) in view of Moshal (US 2014/0289107 A1; published Sep. 25, 2014).
Regarding claim 1, Kumade discloses [a]n information processing apparatus comprising: (see figure 5 (bill reading apparatus))
circuitry configured to display, on a display, form management information including form information indicating content of a form and management information for managing the form information, the form information having been acquired based on an embedment code included in form image data of the form, and (see paragraphs 26 (display processing unit 125 for performing processing for displaying the invoice information 20 on the display unit 126), 27 (the QR code reading unit 121 reads the QR code 3 printed on the paper invoice 1, and outputs the invoice information text data as a result to the invoice information storage processing unit), 31 (the display screen 300 includes a payee information display area 310 that is a billing source and a billing details display area 320 that is the contents of the billing; item 311 constituting this payment destination information format is composed of billing source information 23 and payment information 25 in the bill information 20 and items arbitrarily set by the billing destination))
in response to an instruction to output the form management information, output the form management information to extraneous source (see paragraphs 31 (the display processing unit displays display data in which the contents of each item of the invoice information in the invoice information storage unit selected by the person in charge (user) are arranged at corresponding positions in a pre-registered display format), 35 (the bill information in the EDI format at the billing destination (where the invoice is read) is connected to the payment system)).
Although Kumade teaches the bill data creation unit stores the data corresponding to each item in the bill information and the QR code and that the invoice data is arranged at a corresponding position in the prepared format to create an electronic form, see paragraph 24, Kumade teaches obtaining the invoice information by scanning the QR code printed on a print medium such as paper, see paragraph 22. Thus, Kumade does not expressly disclose that the scanned QR code is included in form image data of the form. However, Moshal teaches an invoice payment method in which the merchant invoice and the payment QR code are presented to the user in electronic form instead of in hardcopy form. Paragraph 67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumade to incorporate the teachings of Moshal to generate and transmit the bill to the customer in electronic format, at least because doing so would enable more efficient payment of the invoice. See Moshal, paragraph 67.
Claim 11 is a method claim corresponding to claim 1 and is similarly rejected.

Regarding claim 2, Kumade, in view of Moshal, discloses the invention of claim 1 as discussed above. Kumade further discloses wherein the circuitry is configured to acquire, from a memory, the form information corresponding to information included in the embedment code, (see paragraph 29 (the invoice information storage processing unit stores the invoice information text data read by the QR code reading unit in the invoice information storage unit))
the memory storing, for each form, information for identifying an input source of form information and form information input by the input source in association (see paragraph 29 (the invoice information storage processing unit uses the invoice information for the invoice information text data read by the QR code reading unit as the supplier information in the supplier information storage unit)).

Regarding claim 3, Kumade, in view of Moshal, discloses the invention of claim 1 as discussed above. Kumade further discloses wherein the circuitry is configured to receive an input of the form information, (see paragraph 23 (invoice information is directly input from the invoice creation device))
generate the embedment code based on the form information, and (see paragraph 24 (the QR code creation unit creates QR code from the bill information text data))
embed the embedment code in the form image data, the embedment code including form identification information for identifying the form information (see paragraph 24 (the bill data creation unit stores the data corresponding to each item in the bill information and the QR code; invoice data arranged at a corresponding position in the prepared format is created)). 

Regarding claim 4, Kumade, in view of Moshal, discloses the invention of claim 1 as discussed above. Although Kumade teaches the bill data creation unit stores the data corresponding to each item in the bill information and the QR code and that the invoice data is arranged at a corresponding position in the prepared format to create an electronic form, see paragraph 24, Kumade teaches obtaining the invoice information by scanning the QR code printed on a print medium such as paper, see paragraph 22. Thus, Kumade does not expressly disclose wherein the circuitry is configured to further display, on the display, a form image including the embedment code in addition to the form management information. However, Moshal teaches an invoice payment method in which the merchant invoice and the payment QR code are presented to the user in electronic form instead of in hardcopy form. Paragraph 67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumade to incorporate the teachings of Moshal to generate and transmit the bill to the customer in electronic format, at least because doing so would enable more efficient payment of the invoice. See Moshal, paragraph 67.

Regarding claim 7, Kumade, in view of Moshal, discloses the invention of claim 1 as discussed above. Kumade further discloses wherein the circuitry is configured to cause the display to display the form information acquired based on the embedment code in a state in which editing of the form information is prohibited (see paragraph 31). 

Regarding claim 8, Kumade discloses [a]n information processing system comprising: 
the information processing apparatus according to claim 1; and (see claim 1 rejection)
a terminal device including the display configured to display the form management information (see paragraph 31).

Regarding claim 9, Kumade discloses [a]n information processing system comprising: 
a server; (see paragraphs 4 (company server), 19 (the invoice information acquisition unit acquires the invoice information from the outside, e.g., a server that accepts orders), 25 (the bill creation method may be stored on a computer connected to a network))
a first terminal device; and (see paragraph 18 (bill creation apparatus))
a second terminal device, (see paragraph 26 (bill reading apparatus))
the first terminal device including 
a display configured to display an input screen of form information, and circuitry configured to transmit the form information input on the input screen to the server, (see paragraph 18 (the bill creation apparatus is an apparatus on the invoice source side and includes and invoice information acquisition unit that acquires invoice information as the invoice contents of the invoice to be created), 19 (the invoice information acquisition unit acquires the invoice information input by the person in charge of the invoicing by an input unit))
the server including circuitry configured to 
receive the form information, (see paragraph 19 (the invoice information acquisition unit acquires the invoice information input by the person in charge of the invoicing))
store, in a memory, information for identifying an input source of the form information and the form information input by the input source in association, (see paragraph 12 (the invoice information includes basic billing information consisting of basic contents of the invoice, billing destination information, billing source information, and billing specification information, including payment information))
in response to an input of form image data from the second terminal device, transmit to the second terminal device form management information including form information and management information for managing the form information, the form management information having been acquired from the memory based on an embedment code included in the form image data input from the second terminal device, and (see paragraph 32 (the QR code reading unit reads the QR code in the bill sent from the billing source and passes the bill information text data obtained as a result to the bill information storage processing unit; it is determined whether or not the billing source code in the bill information text data is registered in the supplier information in the supplier information storage unit (e.g., billing source name, billing source address, billing source telephone number or transfer account))
in response to an instruction to output the form management information, output the form management information to an extraneous source, and the second terminal device including a display configured to display the form management information received from the server (see paragraph 31 (the display processing unit displays display data in which the contents of each item of the invoice information in the invoice information storage unit selected by the person in charge (user) are arranged at corresponding positions in a pre-registered display format)).
Although Kumade teaches the bill data creation unit stores the data corresponding to each item in the bill information and the QR code and that the invoice data is arranged at a corresponding position in the prepared format to create an electronic form, see paragraph 24, Kumade teaches obtaining the invoice information by scanning the QR code printed on a print medium such as paper, see paragraph 22. Thus, Kumade does not expressly disclose that the QR code is included in the form image data input from the second terminal device. However, Moshal teaches an invoice payment method in which the merchant invoice and the payment QR code are presented to the user in electronic form instead of in hardcopy form. Paragraph 67. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumade to incorporate the teachings of Moshal to generate and transmit the bill to the customer in electronic format, at least because doing so would enable more efficient payment of the invoice. See Moshal, paragraph 67.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kumade and Moshal as applied to claim 1 above, and further in view of Pourfallah (US 9,760,871 B1; patented Sep. 12, 2017).
Regarding claim 5, Kumade, in view of Moshal, discloses the invention of claim 1 as discussed above. Kumade does not particularly disclose wherein, when the form information is not acquired based on the embedment code, the circuitry is configured to perform form recognition on the form image data, and cause the display to display, as form information, information acquired as a result of the form recognition. However, Pourfallah teaches a bill processing system in which, if an application is unable to detect a QR code, the application attempts to perform Optical Character Recognition on the image. Column 66, lines 10-56. The application obtains the data encoded into the image and queries a database using fields identified in the extracted data. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumade to incorporate the teachings of Pourfallah to extract invoice information from the bill using Optical Character Recognition, at least because doing so would enable processing the bill if the QR code cannot be detected.

Regarding claim 6, Kumade, in view of Moshal and Pourfallah, discloses the invention of claim 5 as discussed above. Kumade does not particularly disclose wherein the circuitry displays the form information acquired as the result of the form recognition in an appearance different than an appearance of information read from the embedment code. However, Pourfallah teaches a bill processing system in which, if an application is unable to detect a QR code, the application attempts to perform Optical Character Recognition on the image. Column 66, lines 10-56. The application obtains the data encoded into the image and queries a database using fields identified in the extracted data. Id. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumade to incorporate the teachings of Pourfallah to extract invoice information from the bill using Optical Character Recognition, at least because doing so would enable processing the bill if the QR code cannot be detected.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kumade and Moshal as applied to claim 9 above, and further in view of Chen (US 2017/0351913 A1; published Dec. 7, 2017).
Regarding claim 10, Kumade, in view of Moshal, discloses the invention of claim 9 as discussed above. Although Kumade teaches that the invoice information acquisition unit acquires the invoice information from the outside, e.g., a server that accepts orders, see paragraph 19, Kumade does not particularly disclose wherein the server includes one or more information processing apparatuses configured to operate in cooperation. However, Chen teaches a cloud-based system that can accept invoices from different sources, process and parse those invoices, and show the parsed results on a web-based user interface. Paragraph 7. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumade to incorporate the teachings of Chen to use a cloud-based system as the invoice information acquisition unit, at least because it would require less server maintenance. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHID K KHAN/Examiner, Art Unit 2178